 LOCAL 190, LABORERS'Local 190, Laborers'International Union of NorthAmerica,AFL-CIO andIts Agent Charles Mira-bileandLeon Van DykeBasic Construction Co.andLeon Van DykeSmith&Tierney, Inc.andLeon Van DykePlanet Construction Corp.andLeon Van DykeLocal - 190, Laborers'International Union of NorthAmerica,AFL-CIOand Its Agent Charles Mira-bile and Edward G. JacksonLocal190, Laborers'International Union of NorthAmerica,AFL-CIO andItsAgent Charles Mira-bile (MSI Corporation)andWallace Brown andMSI CorporationLocal 190,Laborers'International Union of NorthAmerica,AFL-CIO andItsAgent Charles Mira-bileandSamuel McDowellCallananRoad Improvement Co.andSamuelMcDowell.'Cases3-CB-930, 3-CA-2978,3-CA-2979,3-CA-2986,3-CB-949,3-CB-952, 3-CB-958, and3-CA-3001September26, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn May 22, 1967, Trial Examiner John G. GreggissuedhisDecision in the above-entitledproceedings, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborINTERNATIONAL UNION561Relations Board hereby orders that the complaintherein be,and it hereby is, dismissed.The caption has been modified to correctly reflect those cases of theconsolidated complaint remaining for disposition at the conclusion of thehearing2 In agreement with the Trial Examiner, we find that the General Coun-sel has failed to sustain his burden of proof with respect to the unfair laborpractice allegations of the complaintAccordingly, we shall dismiss thecomplaint in its entiretyTRIAL EXAMINER'S DECISION'JOHN G. GREGG, Trial Examiner: These consolidatedproceedings, brought under Section 10(b) of the NationalLabor Relations Act, as amended, were heard pursuantto due notice at Albany, New York, on December 5, 6,and 7 1966, and January 9. 10, 11, and 12, 1967.The consolidated complaints allege violations by theRespondent Employers of Section 8(a)(1) and (3) of theAct and by the Respondent Union of Section 8(b)(1)(A)and (2) of the Act. The Respondents, by answers dulyfiled, deny the commission of the alleged unfair laborpractices. Subsequent to the close of the hearing theGeneral Counsel moved to correct the transcript. Themotion is hereby granted.The basic issues in this case are whether, as charged byGeneral Counsel, the Respondent Local 190 maintainedin effect and enforced with the Respondent Companies anagreement, practice, arrangement, and understandingrequiring the Respondent Companies to hire laborer em-ployees at their jobsites exclusively through referral,clearance, or approval by the Respondent Local 190;whether the Respondent Local 190 in the exercise of saidallegedagreement,practice,arrangement, and un-derstanding discriminatorily refused and continues torefuse to clear, refer, or approve laborer applicants foremployment with the Respondent Companies because ofsaid applicants nonmembership in Respondent Local190; and whether the Respondent Employers failed andrefused to hire said applicants for employment or laid offsaid applicants because these applicants were unable toobtain clearance, referral, or approval from the Respond-ent Local 190. Also for consideration is the question ofwhether the Respondent Local 190 by its agent, Mirable,restrained and coerced applicants for employment in theexercise of rights guaranteed in Section 7 of the Act bythreatening that they would not be referred to jobs fromthe union hall if they obtained jobs without being referredor cleared by Respondent Local 190.All parties were represented at and participated in thehearing, were afforded the right to present evidence, toexamine and cross-examine witnesses, to offer oral argu-ments, and to file briefs. Briefs were filed by the GeneralCounsel, Respondent Local 190, Respondent Smith &Tierney, Respondent Basic Construction Co., Respond-ent Planet Construction Corporation, Respondent Cal-lanan Road Improvement Company, and Charging Party,Leon Van Dyke. All briefs were carefully considered.Upon the entire record in this consolidated proceedingand from my observation of the witnesses, the followingfindings of fact, conclusions of law, and recommendationsare made:See fn1, supra,ofBoard Decision167 NLRB No. 74 562DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONAL FINDINGSexisting by virtue of, the laws of the State of New York,and at all times material herein, has maintained its prin-cipal office and place of business at 820 Second Avenue,New York, New York, and is, and has been at all timesmaterial herein, engaged as a general contractor in thebuilding and construction industry, at said location, andother locations, including the New York State Universityjobsite, Albany, New York.(b)Annually, Respondent Planet, in the course andconduct of its business operations, purchases, transfers,and delivers to its various construction sites and places ofbusiness in New York State, goods, materials, andservices valued in excess of $50,000, are transportedto said construction sites and places of business directlyfrom States of the United States other than the State ofNew York.(c)Annually, Respondent Planet in the course andconduct of its business operations, purchases, transfers,and delivers to its various construction sites and places ofbusinessinNew YorkState,goods, materials, and ser-vices valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-ness from, and received from, other enterprises, locatedin the State of New York, which other enterprises havereceived the said goods and materials directly from Statesother than New York State.4. (a)MSI Corporation (herein called MSI), is, andhas been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of theState of Maryland, and at all times material herein, hasmaintained its principal office and place of business at 74Morton Avenue, Albany, New York, and is, and has beenat all times material herein, engaged as a general contrac-tor in the building and construction industry, at said loca-tion and other locations, including the Morton AvenueHousing Development jobsite, Albany, New York.(b)During the past year, MSI, in the course and con-duct of its business operations, purchased, transferred,and delivered to its various construction sites and placesof business in New York State, goods, materials, and ser-vices, valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 weretransported to said construction sites and places of busi-ness directly from States of the United States other thanthe State of New York.(c)During the past year, MSI, in the course and con-duct of its business operations, purchased, transferred,and delivered to its various construction sites and placesof business in New York State, goods, materials, and ser-vices valuedinexcessof $50,000, of which goods,materials, and services valued in excess of $50,000 weretransported to said construction sites and places of busi-ness from and received from,other enterprises, located inthe State of New York, which other enterprises hadreceived the said goods and materials directly from Statesother than New York State.5. (a)Respondent Callanan Road Improvement Com-pany is, and has been at all times material herein, a cor-poration duly organized under, and existing by virtue of,the laws of the State of New York, and at all times materi-al herein, has maintained its principal office and place ofbusiness in South Bethlehem,New York, and is, and hasbeen at all times material herein,engaged as a road con-tractor in the building and construction industry, at saidlocation, and other locations, including the South PearlStreet, Albany, New York, relocation jobsite.(b)Annually, Respondent Callanan, in the course andconduct of its business operations, purchases, transfers,and delivers to its various construction sites and places ofbusiness in New York State,goods, materials, and ser-1. (a)The Respondent Basic Construction Co., is andhas been at all times material herein a corporation dulyorganized under, and existing by virtue of, the laws of theCommonwealth of Virginia, and at all times materialherein has maintained its principal offices and places ofbusinessat 80 29th Street, Newport News, Virginia, andat 44 Fuller Road, Albany, New York, and is, and hasbeen at all times material herein, engaged as a generalcontractor in the building and construction industry atsaid locations and other locations, including the NewYork State campus jobsite.(b)Annually Respondent Basic, in the course and con-duct of its business operations, purchases, transfers, anddelivers to its various construction sites and places ofbusiness in New York State, goods, materials, and ser-vices, valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-ness directly from States of the United States other thanthe State of New York.(c)Annually Respondent Basic, in the course and con-duct of its business operations, purchases, transfers, anddelivers to its various construction sites and places ofbusiness in New York State, goods, materials, and ser-vices valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-nessfrom and received from other enterprises located inthe State of New York, which other enterprises havereceived the said goods and materials directly from Statesother than New York State.2. (a)Respondent Smith & Tierney is, and has been atall times material herein, a corporation duly organizedunder, and existing by virtue of, the laws of the State ofNew York and, at all times material herein, has main-tained its principal office and place of business at 142Catherine Street, Albany, New York, and is, and hasbeen at all times material herein, continuously engaged asa general contractor in the building and construction in-dustry at said location and other locations, including theB. Sheber andSonsInc.,Third Street, Albany, NewYork, jobsite.(b)Annually, Respondent Smith & Tierney, in thecourse and conduct of its business operations, purchases,transfers, and delivers to its various construction sitesand places of business in New York State, goods, materi-als, and services valued in excess of $50,000, of whichgoods,materials,and services valued in excess of$50,000 are transported to said construction sites andplaces of business directly from States of the UnitedStates other than the State of New York.(c)Annually, Respondent Smith & Tierney, in thecourse and conduct of its business operations, purchases,tranfers, and delivers to its various construction sites andplaces of business in New York State, goods, materials,and services valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-ness from and received from, other enterprises, located inthe State of New York, which other enterprises havereceived the said goods and materials directly from Statesother than New York State.3. (a)Respondent Planet is, and has been at all timesmaterial herein,a corporation duly organized under, and LOCAL 190, LABORERS' INTERNATIONAL UNION563vices, valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-nessdirectly from States of the United States other thanthe State of New York(c)Annually, Respondent Callanan, in the course andconduct of its business operations, purchases, transfers,and delivers to its various construction sites and places ofbusiness in New York State, goods, materials, and ser-vices valued in excess of $50,000, of which goods,materials, and services valued in excess of $50,000 aretransported to said construction sites and places of busi-ness from and received from, other enterprises, located inthe State of New York, which other enterprises havereceived the said goods and materials directly from Statesother than New York State.6.The Respondent Basic Construction Co., Respond-ent Smith & Tierney Inc., Respondent Planet Construc-tionCorp., Respondent Callanan Road ImprovementCompany, and the MSI Corporation are now and havebeen at all times material herein, each individually, em-ployers engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7.The Respondent Local 190, is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.8.At all times matenal herein, Charles Mirabile occu-pied the position of business manager with RespondentLocal 190 and has been, and is now, an agent of theRespondent Local 190, acting on its behalf, and is anagent within the meaning of Section 2(13) of the Act.q.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel alleges that the RespondentLocal 190 has maintained in effect and enforced witheach of the Respondent Companies named in the com-plaint, since sometime around January 1966, an agree-ment, arrangement, practice, and understanding requinngthese Respondent Employers to hire their laborer em-ployees at certain specified and other Jobsites exclusivelythrough referral, clearance, or approval by the Respond-entLocal 190, and that the Respondent Companiesrefused to hire certain applicants and laid off certain em-ployees because they were not cleared, referred, or ap-proved by the Respondent Union.A. TheRespondent Basic Construction Co.Leon Van Dyke testified essentially that he sought em-ployment as a laborer from the Respondent Basic Con-struction Company. He went out to the Basic jobsite onState campus around the last week in May, went to the in-formation booth about 10:30 in the morning, and spoke tothe information man, Mr. Miotke. According to VanDyke, Miotke came out of the booth and was advised byVan Dyke that he, Van Dyke, was looking for a job.Miotke responded "Don't you know you can't get a jobout here unless the Union sent you?"Van Dyke testified further that he went out to thejobsite of the Respondent Basic a second time about thelast part of June, and spoke again to "Mr. Dodi" and toone "Whimpey." "Whimpey" was later identified as Con-don, laborer steward for Basic. Van Dyke asked if anymen were needed and according to his version was told ineffect that he could not be hired unless he had a permit.Joseph Miotke testified that he was and had been amember of Local 190 for 45 years, was employed byBasic Construction Company as an information man. Hisjob was to keep out all visitors who did not belong on theproject.He stated that if a man came to the informationbooth looking for a job as a laborer he would say, "Areyou a union man?" and advise them "this is strictly 100percent union. You must go down to the union hall andsee them down there, sign up. I didn't let you in on that."Miotke testified that when he was hired by Basic in1964 by Donald Smith who was in charge of site securityhis instructions were as follows: "Well he told me my jobwas all these delivery trucks, concrete trucks; at that timehe gave me a list of all the contractors and a map of theState where all these buildings was, like the Educationbuilding, and he pointed out to me where they were. Andkeep all visitors out. Nobody that doesn't belong on thejob, keep out. Nobody on the job."Q Let me ask you this: Did you inquire - did youever inquire from Mr. Smith what you were supposeto do with these people who came to the jobsite look-ing for work9 Did you ever ask Mr Smith what youwere to do?A.No, I never asked any questions like that.Therewas testimony by William Shaw, projectmanager for the Respondent Basic, that Smith, the securi-ty boss, was a supervisor who had nothing to do with per-sonnelat all, but was in charge of site security, supervis-ing a force of guards. Miotke was described as a handi-capped worker, whose job was one originally of sitesecurity.As the construction work progressed and thefinished area was being taken over by the State, Miotkeevolved from security to information man Miotke had noauthority to hire or fire nor did he have instructions as towhat to do about individuals who came on the site to seekemployment. While testimony indicates that Miotke hadbeen instructed to keep all visitors out and to permit onthe site only those with passes from the RespondentBasic and referrals from the Union, it is also clear fromthe record that based on the large Jobsite involved and thefact that it was an open jobsite there were many means ofaccess to the office area and supervisors without goingthrough the information booth.IcreditVan Dyke's testimony that he inquired ofMiotke concerning employment as a laborer, and I credithis testimony that Miotke directed him to the union hall.Miotke does not qualify technically as a supervisorwithin the meaning of the Act. However a principal maybe responsible for the act of his agent within the scope ofthe agents general authority even though the principal didnot specifically authorize the act in question, or, in fact,even if the principal expressly forbid it.Sunset Line andTwine Company,79 NLRB 1487.In the case at hand Miotke's general authority was toprovide information to individuals coming on the site andto exclude, for safety and secunty reasons, individualshaving no business or not possessing indicia permittingthem to remain and conduct their business on the site. Jobinterviews, hiring, firing, or personnel actions of any kindwere clearly not within the scope of his authority. Whilehe was authorized to exclude individuals on the basismentioned he was not authorized to determine whether ornot applicants for employment were or were not membersof a union, nor to exercise judgment in dealing with themon this basis. When labor was being recruited, Miotke,when confronted with an individual who did not possess310-541 0 - 70 - 37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe necessary indicia of having business on the site,would not exclude the individual, but as established onthisrecordwould call the superintendent on thetelephone which was provided in his booth to request ad-vice.As Miotke himself testified, he would call on thetelephone and say "There's a man here that says he's acement finisher, you want to talk to him?" Note that therewas no question of union membership or nonmembership.Obviously Miotke was required to contact the superin-tendent before turning away applicants for employmentunless pursuant to prior specific instructions he was ad-vised that no hiring was in progress. Accordingly I do notfind the action of Miotkein referringVan Dyke to theunion hall to have been within the scope of his general au-thority and find that he was not an agent of the Respond-ent for this purpose. Miotke's referral of Van Dyke tothe union hall appears to me to be the act of an individualsuggesting to a job applicant that his chances of securingemployment would best be served by using the facilitiesof the hiring hall which Miotke undoubtedly knew andwhich in factis the main sourceof labor supply. In anyevent from the testimony of record it has not beenestablished that Basic in fact had a requirement for alaborer at the time of Van Dyke's application nor thatMiotke knew of such requirement.Ifind therefore that Van Dyke was not denied employ-ment by the Respondent Basic. I need not therefore con-sider the question raised by the Respondents herein con-cerning the lack of bona fides in the request for employ-ment for it would serve no useful purpose to speculate astowhether or not Van Dyke would have accepted em-ployment had it been offered to him.William H. Shaw, project manager for the RespondentBasic Construction Company testified that the two pro-jectswith the State University in Albany which hemanaged for Basic, covered construction on approxi-mately 350 acres with approximately 50 subcontractorsemployed. Shaw testified that the project started inJanuary 1964, that at that time a prejob conference withall the unions involved including the Respondent Local190 was held, attended on behalf of Local 190 by CharlesMirabile, its business agent. Shaw described the progressof construction on the project, testifying that at the peakof construction which came in May 1965, 290 laborerswere employed byBasic.By May 1966 this had droppedto 197. By the time of the hearings herein the number hadfallenoff to 148 with anticipation of sharp declinethereafter.Shaw testified essentially that not all laborers hired byBasic had to be approved or cleared through Local 190'sunion hall.Q. Let me ask you this: Is it your understandingand practice to hire all laborers through the unionhall?A. It's our general pattern to do this. We come uphere and start a fifty million dollar project. We arestrangers in this area. We need - as I pointed out, wehad well over 300 laborers at the peak and we needlarge numbers of skilled men and we need them in ahurry so the logical place for us to go is to go to theunion who has this pool of labor. So I'll say yes, ourgeneral pattern is to hire through the union.Shaw testified further that while their general pattern wasto hire through the Union and not off the street, therewere exceptions to this. "We have hired men off thestreet if for a particular reason we wanted them or theyhad some skill we wanted or if it served our purposes tohire them off the street." Shaw testified that not alllaborers had to be approved through the hall, by theUnion. Shaw stated that neither at the prejob conferencenor since was any agreement made with Mr. Mirabile tohire laborers exclusively through Local 190, that in factthe Respondent Basic, while hiring the majority of itslaborers through the Union had hired men without con-sultingMr.Mirabile or the union hall. While Shaw'stestimony appeared to be in conflict with an affidavitwhich he had previously signed during the investigationof this matter by the Board's agents, Shaw insisted that inhis statement to the Board's agent he had qualified hisstatement that the Respondent's practice was to hirethrough Local 190 but that these qualifications had notbeen set forth in the affidavit prepared by the Board'sagent for his signature,that he had signed it without "go-ing over it with a fine tooth comb." I found Shaw to bestraightforward in his testimony, found his statementreasonable, and credit his explanation.The General Counsel contends that the RespondentBasic's assertion that from January 1 through July 15,ithired 17 men who were not cleared or referred bythe Respondent Union is incorrect, claiming that of the17, 8 were in fact referred by the Respondent Union. Alist extracted by the Respondent Basic from its payrollrecords indicates the names of employees hired aslaborers from January 1 through July 15, 1966 Seven-teen of these were marked to indicate they were notcleared or referred through the Union. With respect tothis list Shaw testified as follows:Q. I think you stated on your direct examinationthat there may be other non-union laborers includedon this list other than those whom you checked?A. There might be. Thoseare the names wechecked off, they are just the ones through the per-sonal knowledge of the supervisors that we knewweren't union.The General Counsel offered a list taken from unionrecords showing dates andnamesof laborers referred bythe Respondent Union purporting to establish the factthat of the 17 claimed direct hires 8 were in fact referredby the Union. The list contains in chronological order thenames of individuals referred by the Union, the names ofthe employer to whom referred, and the date of referral.Included on the pages are the bracketed names of in-dividuals, union and nonunion, who were hired by the em-ployer directly, not through referral, with later notifica-tion to the Union that the men were working. Not in-cluded were those individuals hired directly by the em-loyers concerning whom no notice was given to theUnion.When read in accordance with the legend asestablished through testimony, the list establishes the factthat nonunion applicants were referred to the ChargingParties herein and to others during the period, with atleast eight and perhaps more hired directly and withoutrecourse to the Union. It must also be taken into accountthat this is not all inclusive, it being clear from thetestimony that this does not take into account those directhires concerning whom the Union was later advised. It isalso evident from this list, offered by the General Coun-sel, that there were other instances of the direct hire ofboth union and nonunion men, without referral by theUnion, such as that indicated in the hire of nonunionlaborer Robert Dickerson on May 31, 1966. LOCAL190, LABORERS'INTERNATIONAL UNION565Iam not persuaded, as the General Counsel contends,that the eight or more direct hires were rare exceptions tothe Respondent Basic's alleged agreement, practice, ar-rangement, and understanding of exclusive hire with theRespondent Union. I am convinced from the testimonyof record and infer that there were many more incidentsofdirecthireconcerningwhichno record wasestablished, but in any event I am convinced and I findfrom ample credible testimony of record that such directhires as have been established as being without recourseto the Union were clearly more than a rare exception, werenot unusual, and were accomplished by the RespondentBasic openly and without objection by the RespondentUnion.Ray Goodman, field superintendent in charge of exteri-or work for the Respondent Basic on the University pro-ject testified that he was responsible for hiring and firingmen at the project. He testified that there was no agree-ment, practice, arrangement, or understanding withRespondent Local 190 requiring Basic to hire laborersexclusively through Local 190, that the usual practice inhiring laborers was to ascertain from the approximately50 foremen in the field what the labor needs were. Good-man would then call the hall. Goodman testified and Icredit his testimony that he had directly hired several per-sons off the street without checking with anyone, thatwhen he hired in this fashion he did not question whetherthe worker was union or nonunion, that he had hirednonunion men without clearing with the union hall. Hetestified further thatMirabile, the union business agent,was on the project site often, saw these nonunion menworking on the job, had no complaint, never requestedthat a nonunion man be laid off, nor that a nonunion mannot be hired. Goodman testified that he had hired 17nonunion menwithout recourse to the hall. In furthertestimony it was indicated by Goodman that Basic hadhired thesonsof doctors and company employeeswithout knowing whether or not they were union mem-bers and without recourse to the union hall.In view of the testimony herein and based on my obser-vation of the witnesses as they testified and my creditingof the testimony of Shaw and Goodman as indicated, Ifind that the Respondent Local 190 has not maintained ineffect and enforced with the Respondent Basic sincesometime around January 1, 1966, an agreement, prac-tice,arrangement, and understanding requiring saidRespondent to hire its laborers exclusively through refer-ral, clearance, or approval by the Respondent Local 190.B.The Respondent Smith & Tierney, Inc.Turning to the Respondent Smith & Tierney, Inc., andthe question of whether it maintained in effect with theRespondent Union an agreement, practice, arrangement,and understanding requiring laborer applicants for em-ployment to secure clearance, referral, or approval exclu-sively from the Respondent Union, the testimony in-dicates that, around the last week in May, Charging PartyVan Dyke made application for employment with theRespondent Smith & Tierney at its jobsite located acrossthe street from the Albany Labor Temple where theRespondent Union's office and hiring hall was located.According to Van Dyke, he was told by DeAngelis,whom he thought was a foreman for the RespondentSmith & Tierney, Inc., that he would have to see "Char-lie" [Mirabile] at the union hall, that if he secured a per-mit from the Union DeAngelis would "put him on."Van Dyke testified that he then went to the union halland in the absence of Mr. Mirabile was referred to Mr.Lofrumento, the union secretary. Van Dyke informedLofrumento that he could get a job across the street if hegot a permit, to which Lofrumento allegedly answered"Be patient. We take care of our own first." Lofrumento,according to Van Dyke, mentioned that his nephew hadbeen waiting for a job for 5 or 6 months. Van Dykereturned to DeAngelis at the jobsite and advised him thathe could not get the permit. DeAngelis is alleged to haveresponded "Well I can't do you any good."Joseph A Smith, president of the Respondent Smith &Tierney, testified that at no time did Smith & Tierneyhave an agreement, practice, arrangement, and un-derstandingwith Local 190 whereby Smith & Tierneywould hire only laborers sent or cleared by the Union.Smith testified that Smith & Tierney employed bothunion and nonunion laborers including college boys."They ask me for a job and I give them a job." Smithtestified that while he did not normally hire, leaving it tohis foremen, he had on occasion hired directly withoutrecourse to the Union, and that the Respondent has from8 to 10 college boys employed each summer. Smithtestified that at the time Van Dyke allegedly sought em-ployment at the Smith & Tierney jobsite the work wastapering off toward the finish of the job and that theRespondent would not have been in a hiring position totake on anyone, that after May 27 through the conclusionof the job no laborers were hired but laborers were laidoff. I credit this testimony by Smith whom I foundstraightforward.While I am also convinced that VanDyke applied to DeAngelis for employment and wasreferred to the union hall, I am not convinced by suffi-cient testimony of record that DeAngelis was indeed a su-pervisor within the meaning of the Act, nor that theRespondent Smith & Tierney was in fact hiring laborersat the timeof Van Dyke's application.Ido not find, nordo I infer from this incident,that there has beenestablished the existence of a practice, arrangement, orunderstanding pursuant to which the Respondent Smith& Tierney, Inc., was required to hire its laborer em-ployees exclusively through referral, clearance, or ap-proval by the Respondent Local 190, nor that theRespondentSmith & Tierney,Inc., did infact deny VanDyke employment.C.TheRespondent PlanetVan Dyke testified that he also sought employmentfrom the Respondent Planet Construction Corporationthe first week in July, went out to the Planet jobsite on theState campus, and spoke with `Mike the Greek." He as-serted that he had been told in the Planet office that thisman was a foreman. According to Van Dyke, he asked"Mike the Greek," a name which was later linked withthat of Michael Pontisakos, if he needed any men, andwas asked whether he had a book. When Van Dyke saidhe did not have a book he was asked whether he had apermit. When he answered that he did not, he was told by"Mike the Greek" that he could not be hired. Accordingto Van Dyke at this point an unidentified person stuck hishead out of the office door and said "that's right mac, youhave to have a permit."Michael Pontisakos testified that he was superinten-dent of construction for the Respondent Planet Construc-tionCo.According to Pontisakos the dorm projectstarted in March 1966. At that time he brought up his 566DECISIONSOF NATIONALLABOR RELATIONS BOARDown three or four key laborers from New York. When heneeded additional laborers he would "call the hall." Ifmen were available they would be "put on." If individualsshowed up on the job looking for work, and Pontisakosthought they were capable, he would "put them on." Pon-tisakos testified that there was no arrangement with Local190 and it was not the Respondent Planet's practice toemploy laborers exclusively from Local 190. Pontisakosproduced a list of laborers employed on the Planet Con-struction jobsite, identifying those laborers who were em-ployed directly without reference to the Union, in-dividuals employed either on the recommendations ofother employees or some source other than the Union.The identification, according to Pontisakos, was based oninformation given by the individual laborers. Some ofthose hired directly, according to Pontisakos, later joinedthe Union. Pontisakos testified that he did not recall hav-ing interviewed Van Dyke nor that Van Dyke visited thejobsite and requested employment. He stated that nothaving seen Van Dyke he could not have refused him em-ployment. Pontisakos testified in a candid, straightfor-ward manner and was an impressive, credible witness. Icredit his testimony. I am not convinced by the testimonyof Van Dyke that he in fact spoke with Michael Pon-tisakos though he well may have been under the impres-sion that he was speaking to one "Mike the Greek."While the contention has been made that Pontisakos didnot deny that he refused to employ Van Dyke, my obser-vation of the witness Pontisakos as he testified made it in-delibly clear that when he stated that he could not recallhaving seen Van Dyke therefore "how could he refusehim employment," he was clearly denying that the in-cident had taken place. In any event,assumingarguendothatVan Dyke had had the alleged conversation withMichael Pontisakos I would not, nor do I, infer from thisisolated instance, in the face of the testimony of record tothe contrary, that there existed an agreement,practice,arrangement,and understanding requiring the Respond-ent Planet to hire its laborers exclusively through refer-ral,clearance, or approval by Local 190. I find ac-cordingly on this record that the Respondent Planet didnot have such an agreement,arrangement, practice, andunderstanding,and that the Respondent Planet did notdeny employment to Leon Van Dyke because of his non-membership in the Respondent Union.D. The Respondent Callanan Road Improvement Com-panySam McDowell testified that he was a laborer, and thathe had become a member of the Respondent Local 190on June 27, 1966. Prior to that time and before he becamea member he started in February 1965 to go to the unionhiring hall seeking employment.As a nonmember appli-cant, he was referred in August 1965 by Mr. Mirabile towork at the Callanan Road Improvement Company, andworked for approximately 17 weeks. He was then laid offdue to weather conditions. After the first of the year in1966 he returned to the hall looking for work and was infact referred out for work by Mr. Mirabile. He was sentto the Garrison Wrecking Company where he was em-ployed for an indefinite period. After working I day on aFriday he was approached the next morning by PhilChristopher, a foreman at Callanan, who came to hishouse and asked him to come back to work for Callanan.According to McDowell, when he reported to work at theCallanan site on Monday morning he was approached byAndy Drabick, whom McDowell thought to be the shopsteward, who allegedly asked McDowell "how he stoodwith Charley Mirabile." According to McDowell he toldDrabick he was on the verge of getting in the Union towhich Drabick answered that he would "check withCharley anyway." Subsequently, on Friday, according toMcDowell the following discussion took place withDrabick:A. I was stopped by this ... the fifth day,Istarted to get in my car to work and the shop stewardDrabick came over and said, asked me didn't Charliesend me to work to run a jack hammer some placeand I said, "Yes." I told him that when I first cameto the job. And he says, "Well you can't work anymore on this job."Q. But you had been referred to another job torun a jack hammer?A.Yes.Q. But you didn't go to that job.A. I went to the Garson job and worked one day.Q.And you could have continued the Garson job,could you not?A.Thats [sic] if I had wanted to.McDowell testified further that he subsequentlydiscussed this with Mirabile at the union hall, where ac-cording to McDowell, Mirabile asked McDowell angrily"didn't I send you to run a jackhammer for Garson?"When McDowell said yes, Mirabile asked who told himto quit.Before McDowell could explain his reasons Mira-bile said "You've had it. As far as I'm concerned I don'tever want to talk with you anymore." According to Mc-Dowell, Mirabile told him he should not have quit theGarson job, that this was something he did not allow hisbookmen to do.McDowell subsequently returned to seeking employ-ment at the union hall and according to his testimonyshortly thereafter was referred from the hall to employ-mentat the Sweyer job.There was ample credible testimony of record toestablish the fact and I find that Drabick was an em-ployee of the Respondent Callanan, employed originallyas a laborer,was a shop steward in 1965, and at the timeof the alleged conversation with McDowell herein was alaborer foreman directly responsible to Job Superintend-ent Leigh with authority to lay men off "through" Leigh.Mr. Drabick had men under him, from six to seven, buthad no authority to hire or fire, layoff, reassign, promote,reward, or displace employees. I find that Drabick wasnot at the times material herein a supervisor within themeaningof the Act.There was testimony by Robert Leigh, job superintend-ent for the Respondent Callanan, that nonunion laborerswere often hired directly by Mr. Tur, general superintend-ent of construction of Mr.Marcelle,vice president, andnot through the Union. leigh and Tur testified essentiallythat after his reemployment on Monday, April 11, byCallanan,McDowell worked under Leigh's supervision.On Tuesday Tur came to Leigh and wanted to know whathad happened to McDowell,he "was not the same SamMcDowell we had working for us last year." Tur had ob-served McDowell on several occasions sitting and smok-ing or just idling. Leigh then observed that McDowellwas idling, queried McDowell, and was told in essencethatMcDowell was finding it hard to get back into theswing of it, but he would straighten out and try to dobetter.According to Leigh, McDowell had also used theexcuse that his line of work was in black top. Leigh LOCAL 190, LABORERS' INTERNATIONAL UNIONtestified that some of the laborers mentioned the matterto him and he talked to McDowell again on Thursday,April 14.At this time, according to Leigh,Tur and hediscussed the situation,Tur indicated that if McDowelldid not want to use a pick and shovel they would try himon the black top. According to Leigh,Tur told him to "letMcDowell go" on Friday if he did not pick up. Leighstated that they were anticipating a layoff at this time inany event due to the status of the project.On Friday morning, April 15, Drabick came to Leighand, according to Leigh,asked if it were all right for Mc-Dowell to go to the union hall. Leigh said yes. When Mc-Dowell returned around 10 o'clockMcDowell said hehad to get"straightened out with Mr.Charley."Mc-Dowell told Leigh he would like to go back up and see ifhe could get it straightened out, then left.Q.Was Mr. McDowell paid and laid off that af-ternoon?A.Yeshe was. When he had not come back. Iwent on to the field office and told the office managerto make a check out and Mr. Tur had told me if hehadn'tstraightened out to lay him off and I got theword from Mr. Tur by radio that they were shippingsome men back from the other job.Neal Galvin testified that he was a timekeeper for theRespondent Callanan the second week in April when theMcDowell incident occurred,and that he was in the trailerthatmorning when McDowell walked in.McDowelltold him in essence that he was in trouble at the Unionbecause he left the contractor he was working for withouttelling the Union.Galvin called the Union, and was ap-parently requested to send McDowell there.McDowellleft, returned later saying that no one would talk to him atthe Union.Galvin advised him to go back and wait untilsomeone did.McDowell left again and that was the lastGalvin saw of him. According to Galvin at noon he wastold to lay off McDowell,because of poor performance.Galvin made out his layoff slip. However,according toGalvin,McDowell was not in fact laid off.He did notreturn.Galvin did not give him his check nor the layoffslip.McDowell did not return the next week so on thenext normal payday Galvin mailed his check to his home.In the course of Galvin's testimony on direct examinationand cross-examination a question was raised as to whatappeared to be a variance in his testimony from the state-ment he had given to the Board investigator wherein heindicated that McDowell"had not been laid off for notdoing his job."Galvin explained this by indicating that heintended to convey the point that McDowell had not infact been laid off.Based on my observation of the witnessGalvin as he testified,Icredit Galvin's testimony as tothe events as they occurred.Ialso credit the versions ofLeigh and Tur concerning their dissatisfaction with Mc-Dowell'sperformance on the job and their decision tolay him off. I am convinced and find that they were notable to effect his layoff by reason of the fact that he leftthe job to straighten out his problem at the Union and didnot return of his own volition.The contention has been made that witnesses Leigh,Galvin,and Tur were not forthright and not credible intheir testimony,their statements designed to overcomealleged admissions against interest in prior sworn af-fidavits.On the contrary I found Leigh,Galvin,and Turto be direct and credible in their testimony and I am per-suaded that they did no more than to explain with careand refinement the statements made in their affidavits,some of which are susceptible of more than one in-567terpretation.Ifind that their testimony is not necessarilyinconsistent with their affidavits.For instance,the state-ment by Galvin that McDowell was not laid off for failingto do his work properly could be interpreted as a denialthat he was laid off at all or it could be a denial that he waslaid off for that particular reason.Through testimony sub-ject to cross-examination the statements have beenanalyzed and tested for true nuance. And I am convincedthat Leigh, Galvin,and Tur testified credibly.Ifind therefore, that the Respondent Callanan RoadImprovement Company did not condition the employ-ment or continued employment of Charging Party Mc-Dowell upon clearance,referral,or approval by theRespondent Local 190 and that the Respondent CallananRoad Improvement Company did not maintain and en-force with the Respondent Local 190 an agreement, prac-tice, arrangement,and understanding pursuant to whichthe Respondent Callanan was required to hire laborersexclusively through referral,clearance,or approval byRespondent Local 190.E.The Respondent Local 190The complaints herein allege essentially that theRespondent Local 190 maintained in effect with theRespondent employers an agreement,arrangement, prac-tice, and understanding requiring each employer to hireits laborers at specified and other jobsites exclusivelythrough referral,clearance,or approval by Local 190, andin the exercise of the aforesaid alleged agreement, prac-tice,and understanding the Respondent Local 190refused discriminatorily to clear, refer, or approve certainlaborer applicants for employment to the aforesaid em-ployers because of the applicants nonmembership inLocal 190. In addition it is alleged that the RespondentLocal 190 restrained and coerced laborer applicants bythreats.For the reasons advanced hereinabove I have foundand I find that the Respondent Local 190 did not maintainand enforce with the Respondent Employers herein anyagreement,arrangement, practice, and understandingpursuant to which said Respondent Employers wererequired to hire laborers exclusively through referral,clearance, or approval by the Respondent Local 190.Even were I to find that such an agreement, practice, ar-rangement,and understanding existed I would not find onthis record that the Respondent Union discriminatorilyrefused to clear, refer,or approve laborer applicants foremployment because of their nonmembership in Local190. In this connection there was considerable testimonyadduced at the hearing by the Charging Parties herein. Itwas alleged that the Respondent Union refused to clear,refer,or approve Charging Party Leon Van Dyke to workwith the Respondent Basic at its State campus worksite,with Respondent Smith & Tierney at its Sheber jobsite,and with Respondent Planet at its State campus jobsite.Itwas also alleged that the Respondent Union on severaloccasions refused to clear, refer,or approve ChargingParty Wallace Brown to the MSI Morton Avenue jobsite;that the Respondent Union refused to clear,refer, or ap-prove Charging Party Samuel McDowell to the Respond-ent Callanan Road Improvement Company at its SouthPearl Street jobsite;and that the Respondent Unionrefused to clear, refer,or approve Charging Party EdwardJackson to Eastern at its State & Broadway jobsite. All ofthe foregoing allegations of refusal to clear,refer, or ap-prove by the Respondent Union are alleged to have beenfor the reason that Charging Parties Leon Van Dyke, 568DECISIONSOF NATIONALLABOR RELATIONS BOARDWallace Brown, Samuel McDowell, and Edward Jacksonwere not members of the Respondent Local 190.Van Dyke testified that when DeAngelis of theRespondent Smith & Tierney, Inc., allegedly advised himto goto see"Charlie" [Mirabile] he went to the unionhallwhere in the absence of Mirabile, Mr. Lofrumento,the unionsecretary, asked him to be patient stating that"we take care of our own first" and mentioning that hisnephew had been waiting for a job for 5 or 6 months VanDyke testified that he started going to the union hall seek-ing employment in March 1966 and did so until the mid-dle of June 1966, going at first practically every day,between 7 and 7:30 in the morning and leaving between10 and 11 beforenoon.He would just go to the waitingroom and sit. There would usually be around 15 or 20men waiting according to Van Dyke. From time to timemen would be called out of the room by Mirabile andLofrumento and would go to the union office. Van Dykestated that the number of men called out varied from ahigh of 9 or 10 to a low of none, with the average being 3or 4. By June, when Van Dyke stopped going to the hallaccording to Van Dyke, the hall would always be packedespecially on Monday, with well over a hundred men.Van Dyke testified that he had a conversation withMirabile at the union office about securing work in April.Mirabile allegedly asked him to be patient and wrote hisname on a pad.Charles Mirabile,businessmanager for the Respond-entLocal 190, testified concerning the meeting hall,describing it as a general gathering place of persons look-ing for employment, with peak loads in spring andsummer, and "big days" on Monday and Tuesday, withseats accommodating 90 applicants. Mirabile denied theconversation with Van Dyke I credit Mirabile and do notaccept Van Dyke's version. Even if it were to be assumedthat the conversation as related by Van Dyke actuallytook place this would not provide sufficient basis for afinding of discrimination by the Respondent Union basedon Van Dyke's nonmembership in the Union There is noevidence that others using the hall as a source of employ-mentat that time were not nonmembers, had less seniori-ty, were less qualified, or in fact were referred, cleared, orapprovedin lieuof or in preference to Van Dyke. It isalso clear from Van Dyke's own testimony that when hewas allegedly told to be patient and sit down in the hall hedeparted and left for the Basic jobsite.Charles Mirabile testified in a straightforward manner,and I credit his testimony, that during April 1966 withfrom 75 to 100 laborer applicants normally in the hall hewouldsend out anaverage of 20 union men and 30 non-union mendepending on the nature of the job and therequirement. There has been no contradiction of thistestimony.The testimony of McDowell clearly established thefact that while he was a nonunion job applicant going tothe hall he was referred to employment with the GarrisonWrecking Company, the Callanan Road ImprovementCompany, Sweyers, and others. McDowell testified thatMirabile did not inquire as to his union membership butsent him out to the jobs. McDowell testified further thatbefore he became a member of the Union when he wentto the hall he never signed an out-of-work list, and hisname or presence was never recorded. He stated that hedid not know such a list existed and that he had neverrequested to be registered on it. After he became amember, according to McDowell, when he was laid offthe Sweyer job in July, he went into the union office andrequested Lofrumento to place his name on the out-of-work list, whereupon Lofrumento wrote his name on asheet of paper, which contained a list of names. He statedthat he had been advised that "most of the time mostbook [union]men out of work go in and put their nameon the list." McDowell testified that after being laid offthe J V. Warren job sometime around the first of Augusthe put his name down on the list, and asked Lofrumentoto put down the name of a nonmember friend who hadalso been laid off, but that Lofrumento refused to do so.McDowell also testified that ata meetingwhich he at-tended, which was held at the Labor Temple auditoriuminAugust, attended by from 75 to 100 people, Mirabile,addressing himself to the fact that charges were beingbrought against him stating that "union members comefirst and that if any nonunion members in the hall waitedfor jobs that he would pick up who he thought was best."On cross-examination McDowell could not rememberthe man whose name he requested be placed on the "list,"stated that he had never seen him before, and would notbe able to recognize him. Based on my observation of thewitness McDowell as he testified and on his evasivenessand demeanor I do not credit his testimony.It is clear to me that the incident between McDowelland Mirabile over McDowell's rehire at Callanan hadnothing to do with McDowell's membership or nonmem-bership in the Respondent Union but was simply a matterof Mirabile blowing up over McDowell's departure froma job to which he had been referred by the Union and Mc-Dowell's failure to let Mirabile know that he quit the Gar-rison job, which placed Mirabilein anembarrassing posi-tionvis-a-visthe employer Garrison Wrecking Co. WhenMirabile cooled off he did in fact again refer McDowell,a nonmember, from the hall to another job.Wallace Brown testified that his landlord Burchell An-derson was instrumental in getting him a job with MSI inSeptember 1965. Brown, who had never worked as alaborer in the construction industry before, went to theunionhall in July 1965 and was referred by Mirabile tothe job. There were 35 or 40 people in the hall at the timeaccording to Brown. Brown testified further that inMarch 1966 he went back to the hall, going everydayfrom 4 to 6 weeks until July. During this time he was notsent out on a job. While Brown was not a union member,he testified that he tried to join the Union while he wasworking for the MSI Corporation in 1965, but was told byMirabile that no more books were being given out thatyear. Brown testified that in April or May 1966 he soughtemployment as a laborer at MSI, went to the foreman, AlYoung, at the Morton Avenue jobsite. Brown's versionwas that Young said they needed men, asked Brown toreport the next day, and that Brown did. According toBrown when he reported for work he was told by AlYoung to see the shop steward, Sam Young, who wouldcall the hall to see ifBrowncould get a clearance. SamYoung went with Brown to a nearby bar where Youngcalled the union hall. Brown sat at a stool and Youngwent into the booth. Subsequent to the telephone callYoung allegedly told Brown that Mirabile had asked tohave Brown sent to the union hall. Brown went and spoketoMirabile who allegedly told him that there were menout of work and asked him to sit down. According toBrown, after an hour he left the hall and went back to thejobsite. He sought the help of Burchell Anderson who al-legedly called Mirabile, but could not reach him. Browntestified that he returned to the hall the next morning at 7and waited until 10 but was not referred to the job. Brown LOCAL 190,LABORERS'INTERNATIONAL UNIONstated that there were 35 men in the hall during this time,both members and nonmembers.Brown testified that while he was at the hall, a Mr.Billingsly left the hall and went to the MSI jobsite towork. Brown did not know whether or not Billingsly wasa member of the Union. Brown also testified that he hadbeen employed on an occasion by the Slattery Construc-tion Company directly on the job without reference to theUnion, and similarly for several other contractors onother jobsites,working alongside unionmembers.Brown's version that Al Young offered to employ him ifhe could secure a clearance was denied in pertinent partby both A] Young and Burchell Anderson, the latter stat-ing that when Brown queried him as to the possibility ofemployment at MSI in the spring of 1966 he told Brownthat there were no openings at that time Based on my ob-servation of the witness Brown and his demeanor as hetestified, I do not credit his version of the incident.With respect to Edward Jackson there was testimonyof record establishing the fact that as nonmember of theUnion he was referred from the hall to employment onthree jobs by Mirabile and Lofrumento. I do not find thatthe Respondent Union discriminated against Jackson byrefusal to clear, refer, or approve him to employmentbecause of his nonmembership in the Union.The complaint alleges additionally that since March 1,1966, the Respondent Union, through its agent Mirabile,on or about March 1, April 1, May 15, and May 23,1966, all at the union hall, restrained and coerced em-ployee applicants in the exercise of rights guaranteed bySection 7 of the Act by threatening that they would not bereferred to jobs from the union hall if they obtained jobswithout being referred or cleared by Local 190, all inviolation of Section 8(b)(I)(A) of the Act.Ifind the pertinent evidence of record unsatisifactoryand inconclusive to establish that such threats weremade. For example, Jackson testified that at the unionhall in May, with Jackson and from 50 to 75 other appli-cants present around 8.30 a.m., Mirabile stood in thedoor and called out that if any of them went on a job"without my knowing it" he would knock them off andthere would be no need for them to come back to the halllooking for a jobWhile this statement may have beenmade by Mirabile the record contains insufficient indica-tionof the circumstances surrounding its utterance,whether it was addressed to all present, to a specificgroup, to members only, or to a particular individual aspart of a particular incident. I simply do not find on thisrecord the existence of threats by Mirabile of such natureas would interfere with, restrain, or coerce applicants inthe exercise of activity protected by the Act.MillwrightsLocal Union 1421, etc.,156 NLRB 94.Concluding FindingsIdo not find on this record evidence establishing theexistence of an agreement, practice, arrangement, and un-derstanding between the Respondent Local 190 and theRespondent Companies herein whereby the RespondentCompanies were requested to secure laborers exclusivelythrough the Respondent Union's clearance, referral, andapproval. Nor do I find collaboration by them in any suchagreement, practice, arrangement, and understanding.Southeastern Plate Glass Company,129 NLRB 412International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 182(Lane Construction Corp.),IllNLRB 952. Nor do I569findon this record the preponderance of evidencerequired to establish a discriminatory refusal by theRespondent Local 190 to clear,refer,or approve the ap-plicant Charging Parties herein for employment with theRespondent Companies herein as charged.Local 357, In-ternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America [Los Angeles-Seattle Motor Express]v.N.L.R.B.,365 U.S. 667.The General Counsel contends that the discriminatoryoperation of the hall and referral system is clear on therecord based on preference in referral for employmentbeing given to members of the Respondent Union It isasserted that the record establishes that the Union main-tains an out-of-work list for members only, and no list fornonmembers,while the nonmembers are not permitted tohave their names placed on the list maintained for mem-bers who are out of work,which the General Counselcontends is a list utilized in making job referrals and beingutilized to call members at home.There is no question on this record but that theRespondent Union referred both members and nonmem-bers for employment through its referral system. Nor isthere any question but that three of the four ChargingParties herein were referred to jobs while they were non-members. It is also established on the record that refer-rals, such as that of nonmember McDowell were madefrom the hall while many other applicants were presentawaiting referral.There is no evidence in the record thatat the times the hall was populated with applicants andnonmember applicants were referred to jobs that all theother applicants present were nonmembers.From thetestimony of record it is reasonable to find,and I do, thaton occasion nonmembers were referred to jobs whileunion member applicants were in the hall awaiting refer-ral.This is in accord with testimony of record indicatingthat nonmembers were selected from those in the hall forreferral to jobs requiring a particular laboring skill or theability to handle certain tools It is clear,for instance,from the testimony of McDowell that he was selected,while a nonmember,for referral by Mirabile from a popu-lated hall, without question or regard to his membershipor nonmembership. I cannot find and I do not find fromthis record that the Union discriminatorily preferredunion members over nonmembers for employmentThere can be no question but that there were alwaysother applicants both union and nonunion waiting at thehiring hall for employment while Van Dyke and the otherCharging Parties were at the hall The record fails toshow that any of those selected by Mirabile or Lofrumen-to while the Charging Parties were in the hall were lessqualified than any of the Charging Parties, were selectedin preference because they were union members,or wereselected with less seniority or on some discriminatory ba-sis.Iowa Beef Packers, Inc.,144NLRB 615.It is apparent to me from the record in this case that ina day and age when computer operations and engineeredmanagement techniques are necessary elements of suc-cessful enterprise the Respondent Union herein, to un-derstate it, is conducting its hiring hall in an anachronisticmanner out of step with modern practice. Undoubtedly abetter way could be found to discharge its objective ofproviding labor as required by employers.However, it isnot my responsibility to inquire into the lack of moderntechniques on the part of the Respondent Union.As longas the Union does not operate the hall in a discriminatorymanner so as to violate the Act it would appear to be atlibertyto operate in as antiquated manner as it desires. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the "good old way" is out of date it is not for thatreason alone unlawful.Finally, there is no question but that the pertinent writ-ten collective-bargaining contracts received in evidenceduring this hearing contain union-security provisionscharacteristic of collective-bargaining agreements in thebuilding trades field, the legality of which is well settled,and which do not require the exclusive use of the unionhiring hallThe narrow question is as to the existence,aside and apart from the written agreement, of a tacitagreement, practice, arrangement, and understanding.The General Counsel citesInternational AssociationofHeat and Frost Insulators, Local #84 (Edward R.Hart Co.),146 NLRB 660, in support of his contentionthat the existence of limited exceptions to a practice donot preclude a finding of the existence of a tacit un-derstanding to hire exclusively through the union I findthat case inapplicable here. I n that case there does not ap-pear to have been a bona fide exception to the allegedtacitunderstanding since the Respondent always ex-tended the Union the courtesy of clearing an employeebefore putting him to work in the Union's territory andonly neglected to do so in case of three specific em-ployees who were known to the Respondent as membersof the Union for years and had worked for the Respond-ent before. This is not the situation here at hand, whereit is clear that the Respondent Companies were free to,and did in fact from time to time, and not in isolated in-stances, hire laborers without recourse to the union halland without knowledge or concern as to whether theywere or were not union membersThe General Counsel also citedLocal 568, Hotel,Motel & Club Employees Union (Warwick Hotel),141NLRB 310. Here the Board found that the Respondenthad followed an exclusive arrangement even though ithad hired Negro waiters outside of and without recourseto the union hiring hall but through the Committee onHuman Relations at the express request of the customer.The Board held that this single exception did not provethat a preexisting practice of exclusive hiring through theUnion had been abandoned. In the case at hand no preex-isting practice of exclusive hiring has been established,but its existence is the very question in issue.It is clear to me from ample, credible testimony ofrecord that the Respondent Companies herein, while forthemajor part using the union hall, as needed, as theirmain source of supply, hired laborers from time to timewithout recourse to, referral from, or approval by theUnion, and that these Respondent Companies engaged inthis practice of direct employment of laborers withoutrecourse to, referral from, or approval of the Union to anextent clearly establishing it as other than rare,unusual,or isolated. I find and conclude therefore that the Re-spondent Basic Construction Co., Respondent Smith &Tierney,Inc.,Respondent PlanetConstruction Corp.,and RespondentCallanan RoadImprovementCo., andtheMSI Corporationdid not maintainin effect with theRespondent Local 190, LaborersInternationalUnion ofNorth America, AFL-CIO, and its agent, Charles Mira-bile,an agreement, arrangement, practice, and un-derstanding in pursuance of which the Respondent Com-panies acquired their laborer work force exclusivelythrough referrals or approvals by the Respondent Union.CONCLUSIONS OF LAW1.The Respondent Basic Construction Co.; Respond-ent Smith & Tierney,Inc., Respondent PlanetConstruc-tionCorp ; Respondent Callanan Road ImprovementCo.; and the MSI Corporation are all employers withinthe meaning of the Act2.The Respondent Local 190, LaborersInternationalUnion of North America, AFL-CIO, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act andCharles Mirabile, its businessmanager, is its agent withinthe meaning of Section 2(13) of the Act3.The alleged unfair labor practices set forth in theconsolidated complaint herein have not been establishedby a preponderance of the evidence herein. The com-plaint herein should be, and it is dismissed in its entirety.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, it is recom-mended that the Board enter an order herein dismissingthe consolidated complaint in its entirety.